In an action for a divorce and ancillary relief, the defendant former husband appeals, as limited by his notice of appeal and brief, from stated portions of an order and judgment (one paper) of the Supreme Court, Westchester County (Gurahian, J.), dated December 22,1993, which, inter alia, (1) determined that the plaintiff former wife has sole and complete ownership of real property known as Middle Patent Farm and its contents, and (2) denied his motion to vacate a prior judgment against him for arrears in pendente lite maintenance and child support.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
Contrary to the former husband’s contention, the trial court did not err in determining that the premises known as Middle Patent Farm, and the contents thereof, were the sole property of the former wife. It is clear from the record that the parties agreed to sell a jointly-owned cooperative apartment, divide the proceeds therefrom, and make their own respective purchases or investments with the money. It is equally clear that this agreement was both made and fully performed during the marriage and long before the commencement of the matrimonial action, that the former wife used her share of the proceeds to purchase the farm premises and its contents, and that the former husband accordingly has no legal or equitable interest therein (see generally, Reeves v Reeves, 137 AD2d 586). Although the former husband claimed during the divorce trial that he contributed to the purchase and upkeep of the farm, the Supreme Court properly rejected his claim as being incredible and clearly inconsistent with deposition testimony he had previously given in an action commenced by a third-party creditor against him. Indeed, a review of that deposition testimony, which was placed in evidence at the divorce trial, demonstrates that the former husband repeatedly stated that the former wife had purchased the premises in 1984 with her own assets and was at all times the sole owner thereof. He further stated that he did not contribute at all to the purchase or upkeep of the property. Under these circumstances, the Supreme Court acted properly in applying the doctrine of judicial estoppel, or estoppel against inconsistent positions, inasmuch as the former husband should not be permitted to play fast and loose with the courts by advocating contrary positions in different legal proceedings (see, Ford Motor Credit Co. v Colonial Funding *611Corp., 215 AD2d 435; Prudential Home Mtge. Co. v Neildan Constr. Corp., 209 AD2d 394; Piedra v Vanover, 174 AD2d 191; Anonymous v Anonymous, 137 AD2d 739; Environmental Concern v Larchwood Constr. Corp., 101 AD2d 591). Accordingly, the former husband was properly estopped from contending that he had any interest in the farm premises, and the court appropriately determined that he was not entitled to any share therein. Although our dissenting colleagues emphasize the distinction between title ownership and the concepts of marital and separate property under Domestic Relations Law § 236 (B), we find that the former husband’s unqualified and unequivocal deposition testimony constituted an acknowledgment by him that he had no rights or interest in the property for any purposes. The Supreme Court did not err in refusing to credit his contrary position at the divorce trial.
We have considered the former husband’s remaining contentions and find them to be without merit. Sullivan, J. P., Santucci and Florio, JJ., concur.